DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8,18,38, and 29 in the reply filed on 11/29/2021 is acknowledged.  Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 39 is directed to a computer-readable storage medium, which is non-statutory unless claimed as a non-transitory computer-readable storage medium.  (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,3-5,7,8,18,38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou (US 20190159100).
Re claim 1:
Liou discloses after a beam failure event or a beam failure recovery event is triggered, monitoring a physical downlink control channel (PDCCH) scrambled with a cell radio network temporary identifier (C-RNTI) in a first control channel resource set (CORESET) for beam failure recovery; and/or monitoring a PDCCH scrambled with a C-RNTI in a second CORESET (Para.[0501]  Currently, after beam failure is detected by a UE, the UE may transmit a beam failure recovery request (BFRQ) to network, which comprises information of an UE-identified candidate beam for recovery. After transmitting the request, the UE would start to monitor the gNB response to the request in a configured time window…More specifically, the UE would monitor the gNB response in a configured CORESET dedicated for gNB response monitoring, where the dedicated CORESET may not be the same as (or the same as one subset of) the CORESET(s) that the UE monitored before beam failure occurs or being detected and Para.[0504]  The first control region could be a CORESET. The first control region could include a set of PDCCH candidate and Para.[0505]  The second region could be a CORESET. The second control region could include a set of PDCCH candidates and Para. [0411]  gNB response is transmitted via a PDCCH addressed to C-RNTI and Para.[0514]  The response could also be scrambled by or addressed to an identity in a cell. In one embodiment, the identity could be C-RNTI), 
(Para.[0501]  More specifically, the UE would monitor the gNB response in a configured CORESET dedicated for gNB response monitoring, where the dedicated CORESET may not be the same as (or the same as one subset of) the CORESET(s) that the UE monitored before beam failure occurs or being detected).
As shown above, Liou discloses a response sent via a PDCCH addressed to a C-RNTI and a response can be scrambled by a C-RNTI. Liou does not explicitly state the PDCCH is scrambled with a C-RNTI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PDCCH is scrambled with a C-RNTI because the response is scrambled by a C-RNTI and the response is received in a PDCCH, as also shown by Basu Mallick (US 20190200248 Para.[0040]  the UE monitors PDCCH for a DCI format with CRC scrambled by C-RNTI).
Re claim 3:
Liou discloses stopping monitoring a PDCCH scrambled with a C-RNTI in the second CORESET when a C-RNTI is monitored in the first CORESET; or stopping monitoring a PDCCH scrambled with a C-RNTI in the first CORESET when a C-RNTI is monitored in the second CORESET (Para.[0526]  In one embodiment, after the time window is over, the UE could monitor the first control region until the transmission (opportunity) of the second request. However, after the time window is over, the UE does not monitor the second control region  and Para.[0534]  In one embodiment, after the time window is over, the UE monitors the second control region until the transmission (opportunity) of the second request. However, after the time window is over, the UE does not monitor the first control region).
Re claim 4:
Liou discloses before the monitoring the PDCCH scrambled with the C-RNTI in the first CORESET for beam failure recovery and/or before the monitoring the PDCCH scrambled with the C-RNTI in the second CORESET, the method further comprises: indicating, by a media access control (MAC) layer, a beam failure indication to a physical (PHY) layer; or transmitting a random access preamble to a network side device by using a random access procedure, wherein the random access preamble is used as a beam failure recovery request; or indicating, by a PHY layer, a candidate beam or a resource corresponding to a candidate beam or a candidate resource to an MAC layer (Para.[0350]  Note that the preambles for PRACH for beam failure recover request transmission are chosen from those for content-free PRACH operation in Rel-15 and Para.[0501]  Currently, after beam failure is detected by a UE, the UE may transmit a beam failure recovery request (BFRQ) to network, which comprises information of an UE-identified candidate beam for recovery. After transmitting the request, the UE would start to monitor the gNB response to the request in a configured time window).
Re claim 5:
Liou discloses wherein before the transmitting the random access preamble to the network side device by using the random access procedure or before the indicating, by the PHY layer, the candidate beam or the resource corresponding to the candidate beam or the candidate resource to the MAC layer, the method further comprises at least one of: stopping a beam failure recovery timer; stopping a beam failure recovery request transmission counter; or stopping transmitting a random access preamble to the network side device (Para.[0496]  . More specifically, when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer), the (beam pair) link between UE and network is considered as fail, which is called beam failure and Para.[0501]  Currently, after beam failure is detected by a UE, the UE may transmit a beam failure recovery ).
Re claim 7:
Liou discloses when a C-RNTI is monitored in the second CORESET, the method further comprises at least one of: continuing a beam failure recovery procedure; continuing a random access procedure in a beam failure recovery procedure; or indicating, by a physical (PHY) layer, a new candidate beam or candidate reference signal (RS) resource to a media access control (MAC) layer (Para.[0526]  In one embodiment, after the time window is over, the UE could monitor the first control region until the transmission (opportunity) of the second request – where the “first control region” is “the second CORESET” and the second request continues a recovery procedure).
Re claim 8:
Liou discloses wherein the new candidate beam is a beam in the second CORESET in which a C-RNTI is monitored; or the new candidate RS resource is an RS resource in the second CORESET in which a C- RNTI is monitored (The alternative in claim 7 of ‘continuing a beam failure recovery procedures’ has been addressed above).

Re claim 18:
Liou discloses wherein the resources corresponding to the first CORESET comprise at least one of: all candidate beams; reference signal (RS) resources corresponding to all candidate beams; some candidate beams; RS resources corresponding to some candidate beams; a (Para.[0458]  UE assumes that the dedicated CORESET is spatial QCL'ed with DL RS of the UE-identified candidate beam in the beam failure recovery request).
Re claim 38:
	Claim 38 is rejected on the same grounds of rejection set forth in claim 1.  Lious further discloses a processor, a storage, and a computer program stored in the storage (Fig.2 and Fig. 3).
Re claim 39:
	Claim 38 is rejected on the same grounds of rejection set forth in claim 1.  Lious further discloses a computer-readable storage medium storing a computer program (Fig.2 and Fig. 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of Gong (US 20200154467).
Re claim 2:
As discussed above, Liou meets all the limitations of the parent claims.
Liou discloses (Para.[0542]  In one embodiment, after the time window is over, the UE could monitor (simultaneously) on the first control region via the first link and the second control region via the second lin).
Liou does not explicitly disclose discarding a C-RNTI.
Gong discloses discarding a C-RNTI (Para.[0507]  Repeated PDCCHs can be transmitted in same CORESET or different CORESETs.  If a UE detects multiple PDCCHs that correspond to transmission of same TB, UE can combine them for robustness or discard the subsequent or ).
Liou and Gong are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liou to include discarding a C-RNTI as taught by Gong in order to support PDCCH repetition and remove additional information (Gong Para.[0507]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of Agiwal (US 20210068162).
Re claim 6:
As discussed above, Liou meets all the limitations of the parent claims.
Liou discloses wherein, after the transmitting the random access preamble to the network side device by using the random access procedure so as to transmit a beam failure recovery request or after the indicating, by the PHY layer, the candidate beam or the resource corresponding to the candidate beam or the candidate resource to the MAC layer, the method further comprises at least one of: (Para.[0350]  Note that the preambles for PRACH for beam failure recover request transmission are chosen from those for content-free PRACH operation in Rel-15 and Para.[0501]  Currently, after beam failure is detected by a UE, the UE may transmit a beam failure recovery request (BFRQ) to network, which comprises information of an UE-identified candidate beam for recovery. After transmitting the request, the UE would start to monitor the gNB response to the request in a configured time window).

Agiwal discloses stopping a beam failure recovery timer; stopping a beam failure recovery request transmission counter; stopping transmitting a random access preamble to the network side device; or indicating to the network side device that beam failure recovery succeeds (Para.[0257]  The beam failure recovery timer may refer to a timer for the beam failure recovery procedure, which may start if beam failure instance indication has been received from lower layers and stop if a random access procedure for a beam failure recovery is successfully completed and Para.[0256]  The controller 2420 may be configured to select a PRACH preamble and a PRACH occasion configured for beam failure recovery request transmission).
Liou and Agiwal are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liou to include stopping a beam failure recovery timer after transmitting a beam failure recovery request as taught by Agiwal in order to quickly detect and recovery beam failure (Para.[0030]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471